DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2019, 06/06/2019, and 08/23/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about 20 nm" in claim 29 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the specification states “the coating of the hydrophobic substance can have a thickness of approximately 100 nm of the wax or less, for example 50 nm, 40 nm, 30 nm, 20 nm or less” and thus it is unclear if “about 20 nm” in claim 29 includes any thickness “200 nm or less” as defined by claim 1, or not. Therefore the claim is vague and indefinite. For the purpose of examination, “about 20 nm” is interpreted as “20 nm”.

Claim 30 recites the limitation “soil” in both lines 8 and 12. It is unclear if this is referring to the same “soil” or two separate “soil”. Therefore, the claim is vague and indefinite. For the purpose of examination, “soil” in line 8 is interpreted as “modified soil” and “soil” in line 12 is interpreted as “unmodified soil”.

Claim 32 recites the limitation “the soil” in lines 6 and 8. It is unclear if this is referring to “one or more particles of soil” in claim 30, line 8, or if this is referring to “a soil” in claim 30, line 12. Therefore, the claim is vague and indefinite. For the purpose of examination, “the soil” in claim 32 is interpreted as referring to “a soil” in claim 30, line 12.

Claims rejected herein under 35 U.S.C. 112(b), if rejected below under 35 U.S.C. 102 or 103 below, are rejected as best understood.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 23-24, 26-28, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2018/0014476 A1) in view of Shoshany et. al. (US 7,160,379) and Watson (US 3,108,441).

Regarding claim 23, Shah teaches a modified composition of sand or soil that acts as mulch, comprising: one or more particles of sand or soil (Fig. 1, “soil particles”, 116; “The soil particles can vary in type and physical properties. For example, the soil particles can include but are not limited to, course sand, fine sand, silt, and/or clay.”, Para. [0038]); and a hydrophobic layer (Fig. 1, “hydrophobic capillary layer”, 102) coating the one or more particles of sand or soil (“The hydrophobic capillary layer 102 includes a plurality of stacked particles 108 that are either formed with a hydrophilic material and coated with a hydrophobic coating 110 (depicted via the black line around the respective particles 108) or formed with a hydrophobic material. The particles 108 can include natural and/or synthetic particle materials. In an exemplary embodiment, the particles 108 include natural soil particles that have been respectively coated with a hydrophobic coating 110”, Para. [0057]).
Shah does not expressly disclose wherein the one or more particles have a size which is 600 µm or less; wherein the hydrophobic layer has a thickness of 200 nm or less. 
However, in an analogous soil and sand art, Shoshany teaches wherein the one or more particles have a size which is 600 µm or less (“"Fine sand" encompasses the following: a. A 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah wherein the one or more particles have a size which is 600 µm or less; wherein the hydrophobic layer has a thickness of 200 nm or less, as taught by Shoshany, since this is a geologic term and definition for fine sand in the art. Additionally, since it has been held that where the general conditions of a claim are disclosed in the prior art, such as the size of the soil particles which can include fine sand, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Shah as modified by Shoshany does not expressly disclose wherein the hydrophobic layer has a thickness of 200 nm or less.
However, in an analogous soil and sand art, wherein the hydrophobic layer (“the water permeability of soils is reduced by applying an aqueous wax dispersion to porous soils”, Col. 1, Lines 56-58; note, the wax seal is the hydrophobic layer which reduces the permeability of soils) has a thickness of 200 nm or less (“it is preferred that the wax particle size in the wax emulsion is from 0.1 to 2.5 microns”, Col. 2, Lines 29-30; note, 0.1 to 2.5 microns is equivalent to 100 to 2500 nm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany wherein the hydrophobic layer has a thickness of 200 nm or less, as taught by Watson, since it has been held that where the general conditions of a claim are disclosed in the prior art, such as a 

Regarding claim 24, Shah as modified by Shoshany and Watson teaches the composition of claim 23. Further, Shah teaches wherein the hydrophobic layer and one or more particles of sand or soil have a liquid roll off angle (Fig. 9, “sloping region”, 910; “The angle (a) and/or curvature of the sloping region 910 can also vary. With this non-planar surface topology, rain water (and other sources of water) that is repelled by the hydrophobic capillary layer 102 flows down the sloping region 910 (depicted via the dashed arrows).”, Para. [0107]).
Shah as modified by Shoshany and Watson does not expressly disclose of a liquid roll off angle about 3 to 7 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany and Watson, to further include a liquid roll off angle about 3 to 7 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, such a slope with a varying angle for liquid to flow down, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 26, Shah as modified by Shoshany and Watson teaches the composition of claim 23. Further, Shah teaches wherein the one or more particles of soil are silt or clay soils (“For example, the soil particles can include but are not limited to, course sand, fine sand, silt, and/or clay”, Para. [0038]).

	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany and Watson wherein the one or more particles of sand are beach sand or desert sand, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, such as course or fine sand for retaining water to cultivate plants, as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 27, Shah as modified by Shoshany and Watson teaches the composition of claim 23. Further, Shah teaches wherein the hydrophobic layer is wax (“suitable materials for the hydrophobic coating 110, (or the particles 108 alone), can include but are not limited to: …paraffin wax”, Para. [0083]).

Regarding claim 28, Shah as modified by Shoshany and Watson teaches the composition of claim 27. Further, Shah teaches wherein the wax is selected from the group consisting of common wax, paraffin wax, palm wax, bees wax, and soy wax, individually or in combination (“suitable materials for the hydrophobic coating 110, (or the particles 108 alone), can include but are not limited to: …paraffin wax”, Para. [0083]).

Regarding claim 30, Shah teaches a method of reducing irrigation requirements for an agricultural system (“The reduction to water evaporation from a soil layer covered with the hydrophobic capillary layer results in an increased amount of water retention in the soil layer, which in turn enhances plant growth while conserving water”, Abstract), comprising: providing a mulch that includes one or more particles of sand or soil (Fig. 1, “soil particles”, 116; “The soil particles can vary in type and physical properties. For example, the soil particles can include but are not limited to, course sand, fine sand, silt, and/or clay.”, Para. [0038]), the one or more particles are coated with a hydrophobic layer (Fig. 1, “hydrophobic capillary layer”, 102; “The hydrophobic capillary layer 102 includes a plurality of stacked particles 108 that are either formed with a hydrophilic material and coated with a hydrophobic coating 110 (depicted via the black line around the respective particles 108) or formed with a hydrophobic material. The particles 108 can include natural and/or synthetic particle materials. In an exemplary embodiment, the particles 108 include natural soil particles that have been respectively coated with a hydrophobic coating 110”, Para. [0057]); and distributing the mulch on one or more apexes of soil (Fig. 8 shows distribution of the sand and soil over 5 apexes of soil; “application of a 2.0 centimeter (cm) thick hydrophobic capillary layer to normal wetted soil”, Para. [0044]; “a hydrophobic capillary layer 102 is being formed over the hydrophilic soil layer 104 prior to germination of the seeds/plants 802”, Para. [0100]) for preventing water evaporation from the soil (“Techniques for reducing water evaporation from soil”, Abstract).
Shah does not expressly disclose wherein the one or more particles have a size which is 600 µm or less; wherein the hydrophobic layer has a thickness of 200 nm or less. 
However, in an analogous soil and sand art, Shoshany teaches wherein the one or more particles have a size which is 600 µm or less (“"Fine sand" encompasses the following: a. A 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah wherein the one or more particles have a size which is 600 µm or less; wherein the hydrophobic layer has a thickness of 200 nm or less, as taught by Shoshany, since this is a geologic term and definition for fine sand in the art. Additionally, since it has been held that where the general conditions of a claim are disclosed in the prior art, such as the size of the soil particles which can include fine sand, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Shah as modified by Shoshany does not expressly disclose wherein the hydrophobic layer has a thickness of 200 nm or less.
However, in an analogous soil and sand art, wherein the hydrophobic layer (“the water permeability of soils is reduced by applying an aqueous wax dispersion to porous soils”, Col. 1, Lines 56-58; note, the wax seal is the hydrophobic layer which reduces the permeability of soils) has a thickness of 200 nm or less (“it is preferred that the wax particle size in the wax emulsion is from 0.1 to 2.5 microns”, Col. 2, Lines 29-30; note, 0.1 to 2.5 microns is equivalent to 100 to 2500 nm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany wherein the hydrophobic layer has a thickness of 200 nm or less, as taught by Watson, since it has been held that where the general conditions of a claim are disclosed in the prior art, such as a 

Regarding claim 32, Shah as modified by Shoshany and Watson teaches the composition of claim 30. Further, Shah teaches further comprising: distributing the mulch on a homogenous layer of 1 mm to 10 cm on top of the soil (“application of a 2.0 centimeter (cm) thick hydrophobic capillary layer to normal wetted soil”, Para. [0044]; “The theoretically obtained results show a significant decrease in the rate of evaporation of water through the hydrophobic capillary layer 102 with an increase in the thickness of the layer from 0.1 cm to 10 cm”, Para. [0073]); and irrigating the soil (“a layer of normal or hydrophilic soil (e.g., hydrophilic soil layer 104) can be wetted with water to a suitable level of saturation that facilitates optimal growth of a seed or plant planted within the soil”, Para. [0052]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2018/0014476 A1) in view of Shoshany et. al. (US 7,160,379) and Watson (US 3,108,441) as applied to claim 23 above, further in view of Fujimaru et. al. (US 8,765,857).

Regarding claim 25, Shah as modified by Shoshany and Watson teaches the composition of claim 23, but does not expressly disclose wherein the one or more particles of sand or soil comprises SiO2, CaCO3, Al2O3, Fe2O3, TiO2, P2O5, K2O, CaO, MgO, Na2O or MnO2.
However, in an analogous soil and sand art, Fujimaru teaches wherein the one or more particles of sand or soil comprises SiO2, CaCO3, Al2O3, Fe2O3, TiO2, P2O5, K2O, CaO, MgO, Na2O or MnO2 (“SiO2 Al2O5 Fe2O, MgO CaO KO PO5 CuO ZnO”, Col. 33, Table 2).
.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2018/0014476 A1) in view of Shoshany et. al. (US 7,160,379) and Watson (US 3,108,441) as applied to claim 23 above, further in view of Birger (US 8,067,059).

Regarding claim 29, Shah as modified by Shoshany and Watson teaches the composition of claim 23, but does not expressly disclose wherein the hydrophobic layer has a thickness of about 20 nm.
However, in an analogous hydroponic composite art, Birger teaches wherein the hydrophobic layer has a thickness of about 20 nm (“the hydrophobic powder has an average particle size ranging between 0.02 micron and 50 microns”, Col. 11, Lines 2-3; note, 0.02 micron is equivalent to 20 nm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shah as modified by Shoshany and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647